IN THE SUPREME COURT OF THE STATE OF NEVADA


 GODERICK VILLADELGADO,                                   No. 84833
                   Appellant,
               vs.
 THE STATE OF NEVADA,
                                                             FILED
                   Respondent.                               JUN 1 6 NU




                       ORDER DISMISSING APPEAL

              This is a pro se "appeal to parole denied." Because no statute
or court rule provides for an appeal from an order denying parole, this court
lacks jurisdiction to consider this appeal. See Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction
only when statute or court rule provides for appeal). Accordingly, this court
              ORDERS this appeal DISMISSED.




                                                   , J.
                         Hardesty


       Aie.%.sbC14,0
Stiglich
                           , J.
                                           Herndon
                                                   Or"-----,J.
cc:   Hon. Jacqueline M. Bluth, District Judge
      Goderick Villadelgado
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk